Hubbard, J.
delivered the opinion of the Court.
The questions are — 1. Whether the defendant’s plea discloses sufficient matter to bar the action ? — 2. Whether it is sufficiently set forth ? Stephen Kimbal, one of the debtors, (the debt being against Stephen and Jesse Kimbal) was on the 22d day of February, 1811, by the creditor discharged from his imprisonment on that debt. A discharge of a debtor from imprisonment by the creditor is virtually a discharge of the debt itself. It is said in the case of Jacques against Withy — 1 Ter. R. 557 — that there is but one case where a debtor in execution, who obtains his liberty, can afterwards be taken again for the same debt; and that is where he has been guilty of an escape. — The reason why he maybe retaken in that case is, because he is not legally out of custody. But where a debtor in prison is discharged from his imprisonment by the creditor, he can. *153not be retaken; it is a discharge of the debt itself.-Vigers against Aldrich, 4 Bar. 2482. It is therefore immaterial to determine whether the escape of Jesse Kimbal happened.before or after the discharge of Stephen. The discharge of Stephen from his imprisonment, being a discharge of the debt, must be good for him, and being so, it mast be a discharge of all the defendants.
In order to maintain an action on tt gaol bond like the present, `it must appear that there was a subsisting debt at the rime the action was brought. In this case the debt having been discharged, there must be judgment for the defendants.
Noa'e.-See Whitacres a. Hampkinaon, Croke Charles 75-where it is said that if there be a judgment against one of two j~3int obligors, and that one be ta. ken in execution and suffered to go at large by permission of the plaintiff, and the other be afterwards sued on the sa~me obligation, such discharge of the first i~ a good plea in bar for the latter.